ORDER

The Court having considered the joint petition of Petitioner, the Attorney Grievance Commission of Maryland and the Respondent, Toby N. Byrd, Esquire, through counsel, Bruce L. Marcus, Esquire, to suspend the Respondent from the practice of law in the State of Maryland for a period of ninety (90) days, commencing November 1, 2002, it is this 1st day of November 2002,
ORDERED, by the Court of Appeals of Maryland that the joint petition be and it is hereby GRANTED, and the Respondent, Toby N. Byrd is suspended from the practice of law from the State of Maryland for a period of ninety (90) days, the suspension to commence November 1, 2002; and it is further
ORDERED, that prior to his reinstatement, the Respondent shall enroll in and complete a legal ethics course offered through the Maryland Institute for Professional Education of Lawyers, Inc. or its equivalent and waive any right, title or interest in and to any additional claims which he may have involving Catherine E. Meads; and it is further
ORDERED, that on November 1, 2002, the Clerk of this Court shall strike the name Toby N. Byrd from the register of attorneys and shall certify that fact to the Trustees of the Clients’ Protection Fund and the Clerks of all judicial tribunals in the State.